ORDER

PER CURIAM.
Appellants Wanda Fisher, as representative ad litem for Charles C. Fisher, and Wanda Fisher, personally, appeal from the trial court’s judgment in favor of Respondents Donald L. Dugan and Rita M. Erickson on their claim of negligent misrepresentation.1 In Appellants’ first three points on appeal, Appellants argue that the trial court’s judgment was against the weight of the evidence and not supported by substantial evidence. In Appellant’s fourth and fifth points on appeal, they argue the trial court abused its discretion in awarding an excessive amount of restitution damages to Respondents and in awarding attorneys’ fees and costs to Respondents.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment is affirmed pursuant to Rule 84.16(b).

. Respondents’ Special Rule 400 Motion for Award of Reasonable Attorneys’ Fees Incurred on Appeal, filed on August 13, 2003, is hereby denied.